Citation Nr: 1735499	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1963 to March 1969 and from July 1974 to March 1975, including service in Vietnam, and the Army from February 1979 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The August 2008 rating decision decreased service connection for prostate cancer from 100 percent to 60 percent, granted a zero percent rating for erectile dysfunction, and denied entitlement to individual unemployability. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

FINDING OF FACT

The Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities, and has one disability rated at 60 percent (residuals of prostate cancer).

CONCLUSION OF LAW

The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks total disability based on individual unemployability. The Veteran reports that he was forced into early retirement due to the residuals of his prostate cancer. Specifically, he maintains that he has "limited bladder and urethra control and any movement to stand, lift, or turn while seated, cough or sneeze, walk upstairs, or sudden movement would cause a major distraction." He also states that he needs to "change pads frequently" and that his "concern about having an accident in the work place took its toll." "During a normal work day I would change my pad 4 four times." See October 2007 statement from the Veteran (received with claim), and Appellate Brief.

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a). His combined disability rating is 70 percent. He is 60 percent service connected for the residuals of prostate cancer and 20 percent service connected for diabetes. He has been 60 percent service connected for the residuals of prostate cancer since November 01, 2008. Evidence of record also demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities. 

He underwent surgery for his service connected prostate cancer in January 2007. He retired from his position as an equipment repairmen at Xerox in July 2007. He also underwent a VA examination in July 2007. The examination reports reveals that the Veteran reported that he retired earlier than planned due to "his concerns and frequent trips to the bathroom while at work and his persistent stress urinary incontinence." See July 2007 VAX at 2.

A letter from P. S., a human resources representative at Xerox, states that although, the Veteran met the age and tenure requirements to become eligible to qualify for early retirement benefits, his decision to retire was due to his prostate cancer. See letter received 10,09,2007.

Additional correspondence received from the employer in March 2008, states that the Veteran last worked in July 2007 and his work involved equipment repair. The correspondence further indicated that the Veteran's disability accommodations were limited to extended and extra breaks, but no light duty was available. See March 10, 2008 correspondence from employer.

In February 2010,the Veteran also indicated in his VA Form 9 that his decision to retire was based on ongoing problems with incontinence. He described actions at work that resulted in agitation of his bladder and increased need to be away from his work area. Id. He reported that he had to change under garments four or more times per shift and that he began to have periods of depression due to his condition and began to consider retirement. Id. He further stated that the true cause of his retirement was incontinence. Id.

Several VA examinations were obtained in June 2011. One examiner stated that the Veteran can secure and maintain gainful employment in any capacity requiring sedentary physical work when considering his service-connected condition of prostate cancer and its residuals, except he had a work restriction that he must be able to visit the restroom to void or change his pad as needed up to every 90 minutes. Another examiner stated that the Veteran is able to secure and maintain gainful employment in any capacity requiring sedentary labor when considering his service-connected conditions of prostate cancer and diabetes mellitus type II with the exception that he would have the work restriction that he must be able to visit the restroom or change his pad as needed up to every 90 minutes. See June 2011 VA examinations.

Social Security Administration records and treatment records from the Dayton VAMC are also of record and corroborate the Veteran's need to change his pad and void multiple times a day.

Overall, the Veteran's prior work history is primarily as an equipment repairmen that required long periods of standing and bending; he does not have work experience in light physical or sedentary employment.  As such, his disabilities preclude the types of employment for which he would otherwise be qualified.  TDIU is therefore granted.

ORDER
Entitlement to TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


